DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to applicant’s response to final office action filed on July 6, 2021 in which claims 1-2, 4-7, 9-17, and 20 are presented for further examination.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:  The present invention relates to Methods and data structures for efficient cross-referencing of physical –asset special identifiers.  The closest prior arts Gorshechnikov; Anatoly; et al. (US 20160082597), Rapaport et al (US 2012/0290950), and JENKINS; Barry L. (2015/0269770),  either singularly or in combination, fail to anticipate or render obvious the recited features “A method of cross-referencing different sets of asset identifiers, the method comprising the steps of: providing first and second data sets comprising records, each record comprising an n-dimensional asset identifier that encodes a center-of-mass position and center-of-mass-to-bounding-polytope extents along n dimensions (n > 2) of a physical asset in a single, non-opaque, computer-readable code string; constructing first and second trie data structures based on the first and second data sets, respectively, wherein each layer of the trie data structure corresponds with a successive degree of spatial resolution and each leaf node in a layer comprises a subset of n-dimensional asset identifiers co-located in an n-dimensional grid cell; zipping the first and second trie data structures at a predetermined level of spatial resolution to yield a coproduct of the subsets from a pair of first and second trie-data-structure leaf nodes, the coproduct comprising a list of candidate cross-referenced pairs of records from the first and second data sets; calculating a spatially-based statistic associated with a predetermined heuristic for the n-dimensional asset identifiers in a pair of nodes; and applying the predetermined heuristic to select a cross-referenced pair of records from the list of candidate cross-referenced pairs wherein calculating the spatially-based statistic further comprises the steps of decoding an n-dimensional asset identifier to yield its center of mass and its center-of-mass-to-bounding-polytope extents, labeling respective asset identifiers in a candidate cross-referenced pair as having either the least or greatest area, and calculating the Euclidean distance between centers of mass for the candidate cross-referenced pair, wherein the predetermined heuristic comprises the pair of n-dimensional asset identifiers for which a percentage area of intersection for bounding boxes with the least area is greatest and for which a distance between two centers of mass is lowest” Specifically the zipping the first and second trie data structures at a predetermined level of spatial resolution to yield a coproduct of the subsets from a pair of first and second trie-data-structure leaf nodes, the coproduct comprising a list of candidate cross-referenced pairs of records from the first and second data sets; calculating a spatially-based statistic associated with a predetermined heuristic for the n-dimensional asset identifiers in a pair of nodes; and applying the predetermined heuristic to select a cross-referenced pair of records from the list of candidate cross-referenced pairs wherein calculating the spatially-based yield its center of mass and its center-of-mass-to-bounding-polytope extents, labeling respective asset identifiers in a candidate cross-referenced pair as having either the least or greatest area, and calculating the Euclidean distance between centers of mass for the candidate cross-referenced pair, wherein the predetermined heuristic comprises the pair of n-dimensional asset identifiers for which a percentage area of intersection for bounding boxes with the least area is greatest and for which a distance between two centers of mass is lowest.
These features in conjunction with all other limitations of the dependents and independent claims render claims 1-2, 4-7, 9-17, and 20 allowable.

After further review of results of the searches conducted over the past, the claims as most currently amended, and further consideration of the remarks, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims and other recited features.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Ismalon (US 2010/0049770) relates to systems and method of interacting with a virtual object, specifically sensing gestures in a three-dimensional (3D) sensory space away from the surface and proximate to the virtual object using a motion sensory control device.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158.  The examiner can normally be reached on M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ANGELICA RUIZ/Primary Examiner, Art Unit 2158